Citation Nr: 1644644	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  11-14 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a stroke, to include as secondary to hypertension.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Roger Hale, Esq.




ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In his May 2011 substantive appeal, the Veteran requested a hearing before the Board.  However, in June 2011, the Veteran submitted a statement indicating he wished to withdraw his hearing request.  Accordingly, the Veteran's hearing request is withdrawn.

A lay statement was submitted after the latest Supplemental Statement of the Case.  However, the statements contained are duplicative of evidence currently presented in the claims file.  As such, waiver of this new evidence is not required.

This matter was remanded by the Board in September 2014.  As a VA examiner's opinion was obtained and records were obtained, all remand instructions are complete.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The issues of entitlement to service connection for a neck disability, entitlement to service connection for a stroke, to include as secondary to hypertension, and entitlement to a total disability rating based on individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a back disability that is etiologically related to a disease, injury, or event which occurred in service.


CONCLUSION OF LAW

Service connection for a back disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by an August 2010 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  The Veteran was provided a VA examination in April 2011 and March 2015.  The examiners took into account the Veteran's reported history, current symptoms, and review of the available private and VA treatment records.  Therefore, the Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regards to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria for Service Connection

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

Facts and Analysis

The Veteran's STRs reflect treatment for back pain.  In October 1974 he reported back pain, in November 1974 he was treated for back pain and renal stone history, in December 1974 he was treated for back pain and prostatitis, and in December 1974 he was hospitalized for back pain with unknown etiology.  In March 1975 he received physical therapy with objective findings of moderate mid-thoracic functional kyphosis, marked paraspinal musculature or paralumbar muscular.  In March 1975 an x-ray of the lumbar spine revealed normal results.  In March 1975 and March and August 1976, he reported back pain, denied a specific back injury, and referred to urinary tract problems and prostatitis.  In August 1976 the low back was examined by an orthopedist and was found symmetrical with no muscle spasm and normal range of motion.  His back was slightly tender on full back flexion and he was able to ambulate on his heel and toes.  The orthopedist considered the Veteran's condition to be normal after examination of his back.  During the August 1976 discharge examination, the Veteran reported chronic prostatitis and low back pain.  The examiner noted kidney stone with back pain, passed stone, no recurrence, and stated the back and spine were normal.

In June 1988, the Veteran reported low back pain after lifting a camper.  In February 1990, the Veteran reported back pain and myositis was diagnosed.  In 1999 the Veteran was diagnosed with old compression fractures of the thoracic spine.  In October 2008 he was diagnosed with degenerative disc disease of the lumbar spine by MRI, mild.  In April 2010, a lumbar spine X-ray found no evidence of acute fracture or listhesis, but mild degenerative changes were noted.

In April 2011, the Veteran was afforded a VA examination of his spine.  The VA examiner noted the Veteran's complaints of back and neck pain getting progressively worse since service.  The April 2011 VA examiner opined that it was less likely than not that the Veteran's neck and low back pain were related to his treatment in service because of his normal separation examination, and the chronicity of the conditions was not established through documented treatment in service, or within a few years of separation from service.  The examiner stated that the in-service back pain was mostly associated with urinary conditions.

In March 2015, the Veteran appeared for a VA examination.  The Veteran stated that during service he was beaten by children while stationed between Thailand and Cambodia.  He stated that he suffered a back injury, was treated in-service for pain, and has experienced back pain since service.  The examiner reviewed the claims file, including STRs, and considered the Veteran's lay statements.  The examiner opined that the Veteran's degenerative arthritis of the Veteran's back disability is less likely than not related to or caused by the Veteran's service.  She noted that the Veteran reported low back pain in conjunction with symptoms of prostatitis while on active duty.  The Veteran was evaluated by an orthopedist upon discharge in 1976 and was found to have a normal exam, normal x-rays and was not found to have a chronic musculoskeletal lumbar spine condition.  Following the Veteran's discharge in 1976 he was not seen again, per objective records, until 1988 when he reported low back pain after lifting a camper.  In 1999 the Veteran was diagnosed with old compression fractures of the thoracic spine.  In October of 2008 he was diagnosed with degenerative disc disease of the lumbar spine by MRI, mild.  The examiner stressed that peer reviewed medical literature indicates that degenerative arthritis is a disease related to trauma and wear and tear over time.  The examiner concluded that the STRs do not substantiate that a chronic lumbar spine condition existed during service and there is no evidence of chronicity of a lumbar spine condition following active duty until twelve years after discharge from the service, after which the Veteran suffered back pain after lifting a camper.

Having carefully reviewed the record, the Board has determined that service connection is not warranted for service connection for a back disability.  Although the evidence reveals that the Veteran currently suffers from low back degenerative arthritis, the most competent, probative evidence of record, the April 2011 and October 2015 VA examiner's opinion, does not etiologically link it to service.  In coming to this conclusion that that service connection is not warranted, the Board weighs most heavily the VA examinations, which indicate there is no medical basis for attributing the low back condition to service, and the current condition did not have onset until years post-service.  While the Veteran complained of back pain frequently in service, these complaints were made in the context of renal stone, prostatitis, and urinary tract problems.  Musculoskeletal examinations by an orthopedist in service were normal for the back and spine.  The October 2015 examiner stated that degenerative arthritis is most likely due to injury or wear and tear over time.   While the Veteran reported an injury during service, x-rays and examinations of the low back during service reflected normal musculoskeletal findings.  Degenerative changes to the low back were not noted until over a decade after service, in 1988 when the Veteran reported low back pain after lifting a camper.  As such, the examiners found a negative nexus between the current low back degenerative changes and the back pain reported during service.

The Board has fully considered the Veteran's lay statements that he has suffered back pain since service to present.  The Board notes that while the Veteran is competent to relay his experience, such as suffering low back pain since service, lay statements are not competent to diagnose the cause of pain or establish a connection between the low back condition in-service and at present.  Lay people have not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses and opinions of etiology.  As such, the Board ascribes far more weight to the conclusions of the VA examiners who concluded that the Veteran's low back condition is less likely than not a result of military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

In sum, upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the claim for service connection of a back condition, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.


ORDER

Entitlement to service connection for a back disability is denied.


REMAND

The Veteran contends that he suffered a stroke in 2002, and that his service-connected hypertension was a causative factor of the stroke.  The September 2014 Board remand ordered that treatment records be obtained; at that time, it was unclear if the Veteran had indeed suffered a stroke.  VA treatment records have since been associated with the claims file, and records from the Oklahoma City VAMC address the stroke.  A June 2002 record diagnoses stroke and "stroke possibly old and median neuropathy."  An August 2002 record states the Veteran was admitted last month for stroke-like symptoms and he likely had a "mini stroke that resolved without sequelae."  As there appears to be evidence supporting the stroke diagnosis, the Board finds a VA examination warranted to examine whether the Veteran suffers from a stroke condition caused or aggravated by service or service-connected hypertension.

Further, the claims file reflects that the Veteran was hospitalized in April 2015 in the Oklahoma VA system for cervical radiculopathy.  The latest VA treatment records from the Oklahoma City VAMC are dated until September 2014.  A remand is required to obtain VA treatment records to present as there is suggestion in the record that these records are relevant to the Veteran's service connection for a neck condition claim.

As the Veteran's claim for TDIU is inextricably intertwined with the remanded claims of service connection, the Board will defer decision on the matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (finding that two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

1.  Associate all outstanding VA treatment records, including those of the Oklahoma VA system, with the claims file.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's claimed stroke and/or stroke residuals disability.  The claims file must be provided to the examiner for review in connection with the examination and the examiner must note it has been reviewed.

(a)  State all diagnoses as to the Veteran's stroke condition.

(b)  With respect to any stroke or stroke residuals disorder identified by the examiner, the examiner should provide an opinion as to whether it is at least as likely as not that each disability is etiologically related to service or was manifest within one year of service discharge.

(c)  With respect to disorder identified by the examiner, the examiner should provide an opinion as to whether it is at least as likely as not that each disability is etiologically related to, caused or permanently aggravated by service-connected hypertension.  

3.  After the above is complete, readjudicate the Veteran's claims for service connection for stroke, neck disability, and TDIU.  If a complete grant of the benefit requested is not granted, issue a supplemental statement of the case to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

iappropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


